MEMORANDUM ***
The Board of Immigration Appeals did not violate Lopez’s due process rights when it refused to require the Department of Homeland Security to provide her with an explanation regarding its opposition to her motion for administrative closure. DHS’s failure to provide an explanation did not affect the fundamental fairness of the hearing or deprive her of her right to “a full and fair hearing of [her] claims and a reasonable opportunity to present evidence on [her] behalf.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
The BIA did not err in denying Lopez’s petition for withholding of removal on the grounds that she did not demonstrate membership in a particular social group. The proposed group, young Americanized women who have never suffered rape or sexual harassment, is “too broad to qualify as a particularized social group.” Ochoa v. Gonzales, 406 F.3d 1166, 1171 (9th Cir. 2005). Therefore, we also reject Lopez’s argument that the BIA erred in denying her application for withholding of removal.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.